DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Amendments filed on 05/17/2021 have been entered. Claims 2-20, 22-24 have been previously cancelled. No new claims have been added. Claims 1, 21, 25-26 are currently pending in the Application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 02/16/2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21, 25-26 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Puri et al. (US PGPub 2017/0013279 A1).

Regarding claim 1 (Currently Amended), Puri et al. teach a method of decoding an image (Figs. 2, 3b, 7, 9, 19, 25, 33, 34 (ref. numeral 200) show various subsystem of a decoding method), the method comprising: 
obtaining global motion information ([0216], L14-23; It teaches the global motion estimator 815 obtains the global motion parameters to create morphed or warped reference picture); 
generating, on the basis of the global motion information, a warping region ([0285], L1-6; It teaches generating warped region-layer based on dominant motion compensation parameters, which is the global motion parameters. In [0298], L13-23 in view of Fig. 27, it also shows how the warped regions within the reference frame are determined based on the global motion parameters. See also Fig. 11 with corresponding description in [0237]-[0240], as to how the global motion information contributes to the generation of warped regions in a frame); and 
generating a corrected warping region by correcting a pixel of the warping region ([0250], Figs. 14-16; It teaches how the correction of the morphed or warped frame region 1402 is done by padding the region outside of the warped region but inside of the padded rectangle 1500, by copying pixels from different edges. See [0285], L17-34 for the description of the process of generating and padding a warped reference frame)
wherein the correcting is performed based on neighboring pixel of the warping region and the global motion information ([0302], L8-16; It teaches how the global motion compensation generator 1904 corrects the warped reference frame regions by averaging the pixels in the overlapped region and filling any holes in the warped region by averaging the neighboring pixel information. See also [0299] in view of Fig. 26).

Regarding claim 21 (Previously Presented), Puri et al. teach the method of claim 1, wherein the global information includes affine transform information ([0046], L15-22; It teaches the global motion includes affine transform, where the affine transform process is described in [0253]).  

Regarding claim 25 (Currently Amended), Puri et al. teach a method of encoding an image (Figs. 1, 3a, 6, 8, 18, 24, 32, 34 (ref. numeral 100) show various subsystem of an encoding method), the method comprising: 
determining global motion information ([0216], L14-23; It teaches the global motion estimator 815 obtains the global motion parameters to create morphed or warped reference picture); 
generating, on the basis of the global motion information, a warping region ([0285], L1-6; It teaches generating warped region-layer based on dominant motion compensation parameters, which is the global motion parameters. In [0298], L13-23 in view of Fig. 27, it also shows how the warped regions within the reference frame are determined based on the global motion parameters. See also Fig. 11 with corresponding description in [0237]-[0240], as to how the global motion information contributes to the generation of warped regions in a frame); and 
generating a corrected warping region by correcting a pixel of the warping region ([0250], Figs. 14-16; It teaches how the correction of the morphed or warped frame region 1402 is done by padding the region outside of the warped region but inside of the padded rectangle 1500, by copying pixels from different edges. See [0285], L17-34 for the description of the process of generating and padding a warped reference frame), 
wherein the correcting is performed based on neighboring pixel of the warping region and the global motion information ([0302], L8-16; It teaches how the global motion compensation generator 1904 corrects the warped reference frame regions by averaging the pixels in the overlapped region and filling any holes in the warped region by averaging the neighboring pixel information. See also [0299] in view of Fig. 26).

Regarding claim 26 (Currently Amended), Puri et al. teach A non-transitory computer readable recording medium storing a bitstream generated by a method of encoding an image ([0427]), the method comprising: 
determining global motion information ([0216], L14-23; It teaches the global motion estimator 815 obtains the global motion parameters to create morphed or warped reference picture); 
generating, on the basis of the global motion information, a warping region ([0285], L1-6; It teaches generating warped region-layer based on dominant motion compensation parameters, which is the global motion parameters. In [0298], L13-23 in view of Fig. 27, it also shows how the warped regions within the reference frame are determined based on the global motion parameters. See also Fig. 11 with corresponding description in [0237]-[0240], as to how the global motion information contributes to the generation of warped regions in a frame); and 
generating a corrected warping region by correcting a pixel of the warping region ([0250], Figs. 14-16; It teaches how the correction of the morphed or warped frame region 1402 is done by padding the region outside of the warped region but inside of the padded rectangle 1500, by copying pixels from different edges. See [0285], L17-34 for the description of the process of generating and padding a warped reference frame), 
wherein the correcting is performed based on neighboring pixel of the warping region and the global motion information ([0302], L8-16; It teaches how the global motion compensation generator 1904 corrects the warped reference frame regions by averaging the pixels in the overlapped region and filling any holes in the warped region by averaging the neighboring pixel information. See also [0299] in view of Fig. 26).

Response to Arguments
Applicant's arguments filed on 05/17/2021 have been fully considered but they are not fully persuasive.

The Examiner acknowledges the amendments to address the claim objections and therefore withdraws the objections.

Regarding the 112(a) written description issue, the Examiner appreciates Applicant’s detailed explanation of showing how the pixel correction process and pixel blurring at the boundary region of the warped frame are synonymous. Therefore, the Examiner withdraws the previously set forth 112(a) written description rejection.

In P6-8 of the remark section, the Applicant argues the rejection of independent claim(s) under 35 USC 102(a)(1).
The Examiner cannot concur with the Applicant and respectfully disagrees. In the argument, the Applicant cites paragraphs [0285], [0298] and [0302] of Puri et al. while rebutting the rejection of the last limitation “wherein the correcting is performed based on neighboring pixel of the warping region and the global motion information”. The Examiner noted that the rejection of that particular limitation was based on paragraphs [0302], L8-16 and [0299] in view of Fig. 26. At the end, the Applicant argues that “Puri discloses that tile based warped DMC predictions are generated using dmts parameter (morphing parameter) and filing any holes based on average of nearest boundary pixels of tiles or boundary extension on borders as picture. In summary, Puri discloses generating tile based warped DMC prediction using transform parameter and filling the empty area using the boundary pixel nearest to the tile. Thus, Puri only reasonably discloses that transform parameter are only used to generate the tile based warped DMC prediction and the boundary pixel nearest to the tile is only used to fill the empty area. Applicants respectfully submit that Puri fails to anticipate or disclose “wherein the correcting is performed based on neighboring pixel of the warping region and the global motion information” in combination with all the remaining elements in claim 1”. The Applicant refers to the citation of Puri et al. in [0302], where it states “The Global or Dominant Motion Compensated Prediction Pictures/Tile/Partitions Generator 1904 uses the decoded dmts (dominant motion trajectories) parameters to generate tile based warped DMC (Dominant Motion Compensation) predictions during which pixels in the areas of overlap are reconstructed as average of pixels from overlapping tiles, and while filling any holes (average of nearest boundary pixels of tiles, or boundary extension on borders of picture) to create a complete DMC Reference picture for prediction”, and argues that Puri et al. only teach tiles based warping and filling any holes based on average of nearest boundary pixels and therefore does not anticipate the claimed limitation. However, it is to be noted that the limitation in question states “wherein the correcting is performed based on neighboring pixel of the warping region and the global motion information” (Emphasis added). The Examiner sees exact anticipation of the claimed limitation in the cited portion of [0302] of Puri et al. (underlined), e.g., wherein the correcting hole filling) is performed based on the neighboring pixel of the warping region (average of nearest boundary pixels of tiles, or boundary extension on borders of picture) and the global motion information (The Global or Dominant Motion Compensated Prediction Pictures/Tile/Partitions Generator 1904 uses the decoded dmts (dominant motion trajectories) parameters to generate tile based warped DMC (Dominant Motion Compensation) predictions during which pixels in the areas of overlap are reconstructed as average of pixels from overlapping tiles). Therefore, it is clear that Puri et al. anticipates each and every limitation of the amended independent claim(s). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “METHOD FOR CODING MOTION IN A VIDEO SEQUENCE” – Lainema, US PGPub 2003/0202594 A1.
2. “INCREASING MOTION SMOOTHNESS USING FRAME INTERPOLATION WITH MOTION ANALYSIS” – Winder, US PGPub 2004/0252230 A1.
3. “METHOD AND AN APPARATUS FOR PROCESSING A VIDEO SIGNAL” – Jeon et al., US PGPub 2010/0215101 A1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 9AM-6PM, Alternate FRIDAYS, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485